          Case 2:19-cv-00073-SMJ           ECF No. 20   filed 10/07/19    PageID.928 Page 1 of 3



 1                                                           The Honorable Salvador Mendoza Jr.

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF WASHINGTON
 7                                      AT SPOKANE

 8
      SOUTH HILL MARKET, a Washington                   Case No. 2:19-cv-00073-SMJ
 9    entity; GEDION TEKLEMARIAM TESFA,
      an individual; and OGBAI
10    GEBREMICHAEL TESFU, an individual,                NOTICE OF UNAVAILABILTY

11                            Plaintiff,

12                     v.

13    UNITED STATES and U.S.
      DEPARTMENT OF AGRICULTURE
14    (USDA),

15                            Defendant(s).

16
             PLEASE TAKE NOTICE that counsel for Plaintiff will be unavailable from December
17
     23, 2019 through January 15, 2019. During the aforementioned absence, the undersigned shall
18
     not be available for personal contact and/or for court appearance.
19
     //
20
     //
21
     //
22
     //
23
     //

     NOTICE OF UNAVAILABILITY                                    SEATTLE LITIGATION GROUP, PLLC
     –1                                                                       500 Union Street, Suite 510
                                                                               Seattle, Washington 98101
                                                                   T. (206) 407-3300 | F. (206) 407-3097
       Case 2:19-cv-00073-SMJ         ECF No. 20      filed 10/07/19    PageID.929 Page 2 of 3



 1          It is requested that no motions or hearings be set during this period, and that a minimum

 2   of one week be allowed to respond or reply to any matters following the undersigned’s return.

 3          DATED this 7th day of October, 2019

 4
                                                  SEATTLE LITIGATION GROUP, PLLC
 5
                                                  /s/ Jimmy Garg___________
 6                                                Jimmy Garg, WSBA No. 49049
                                                  500 Union Street, Suite 510
 7                                                Seattle, WA 98101
                                                  Tele: (206) 407-3300
 8                                                Email: jimmy@seattlelitigation.net

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     NOTICE OF UNAVAILABILITY                                   SEATTLE LITIGATION GROUP, PLLC
     –2                                                                      500 Union Street, Suite 510
                                                                              Seattle, Washington 98101
                                                                  T. (206) 407-3300 | F. (206) 407-3097
       Case 2:19-cv-00073-SMJ          ECF No. 20      filed 10/07/19     PageID.930 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2          I certify under penalty of perjury of the laws of the State of Washington that on the date

 3   stated below, I caused the foregoing NOTICE OF UNAVAILABILITY to be served on the

 4   following parties:

 5
      Joseph H. Harrington, US Attorney                     Via Legal Messenger
 6    Vanessa R. Waldref, Asst. US Attorney                 Via Facsimile
      Rudolf J. Verschoor, Asst. US Attorney                Via Electronic Mail
 7    U.S. Department of Agriculture                        Via U.S. Mail
      1400 Independence Ave., S.W.                          Via Electronic Filing/Eservice
 8    Washington, DC 20250                                  Via Hand-Delivery
      Attorney for Defendant
 9

10    Joseph H. Harrington, US Attorney                     Via Legal Messenger
      Vanessa R. Waldref, Asst. US Attorney                 Via Facsimile
11    Rudolf J. Verschoor, Asst. US Attorney                Via Electronic Mail
      United States of America                              Via U.S. Mail
12    920 W Riverside Ave, Suite 340                        Via Electronic Filing/Eservice
      Spokane, WA 99201                                     Via Hand-Delivery
13    Attorney for Defendant

14

15          The foregoing statement is made under the penalty of perjury under the laws of the

16   United States of America and the State of Washington and is true and correct.

17

18          DATED this 7th day of October 2019.

19
                                        SEATTLE LITIGATION GROUP, PLLC
20

21                                      /s/ Sean Stevens____________
                                        Paralegal
22

23


     CERTIFICATE OF SERVICE – 1                                   SEATTLE LITIGATION GROUP, PLLC
                                                                               500 Union Street, Suite 510
                                                                                Seattle, Washington 98101
                                                                    T. (206) 407-3300 | F. (206) 407-3097
